Citation Nr: 1632678	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
November 1979 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for bilateral hearing loss with a noncompensable (zero percent) initial rating.  The TDIU claim arose during the appeal for a higher initial rating for the bilateral hearing loss disability.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a July 2014 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  

In December 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Further discussion of the AOJ compliance with the December 2014 Board Remand directives is included in the Remand section below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ.  


REMAND

TDIU

In December 2014, the Board remanded the TDIU issue to the AOJ in order to provide the Veteran with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), obtain a statement from the Veteran on VA Form 21-8940 regarding the Veteran's post-service educational and employment history, and provide the Veteran with a VA examination by a vocational rehabilitation or similar specialist to help ascertain the effect of the service-connected disabilities on employability.  

While the December 2014 Board Remand requested a VA examination to be conducted by a vocational or similar specialist, the Veteran underwent a March 2015 VA examination by a clinical psychologist, who opined that the Veteran's ability to functional in all realms is not significantly compromised as a result of the bilateral hearing loss and tinnitus disability; however, the March 2015 VA examiner noted that the degree to which hearing impairment and tinnitus exist, requires specialized reassessment that goes beyond the scope of this mental health examination.  The record reflects that the Veteran is not service connected for a psychiatric disorder.  Based on the foregoing, the Board finds that the AOJ did not substantially comply with the December 2014 Board Remand directive to provide a VA examination by a vocational or similar specialist because a clinical psychologist is not similar to a vocational specialist.   See Stegall, 11 Vet. App. 268.  Accordingly, upon Remand, the AOJ should schedule a VA examination by a vocational or similar specialist.

It is also unclear if the Veteran is currently employed.  During the July 2014 Board hearing, the Veteran stated that he was not working and that bilateral hearing loss affected his work in that he missed instructions and other work conversations which resulted in mistakes in the work performed; however, the March 2015 VA examination report reflects that the Veteran reported that he was employed as an air conditioning technician on a full time basis.  A January 2015 notice letter shows that VA requested that the Veteran complete and sign an attached VA Form 21-8940, and ask the last employer complete an attached VA Form 21-4192.  The record reflects that the Veteran did not provide these forms or the information requested in the forms.  Upon remand, the Veteran should provide a full educational and employment history that includes all the specific information requested in the VA Form 21-8940.  Without this information, as there is conflicting evidence regarding employment, entitlement to TDIU cannot be established. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should complete a VA Form 21-8940 that shows his full educational and employment history, and ask the most recent employer to complete a VA Form 21-4192.

2. Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination. 

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are bilateral hearing loss and tinnitus.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

3. Thereafter, the AOJ should readjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




